         Case 1:18-cr-00390-PAE Document 521 Filed 12/07/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                     18-CR-390-10 (PAE)
                       -v-
                                                                            ORDER
 GREGORY CARTER,

                                      Defendant.


PAUL A. ENGELMAYER, District Judge:

       On December 4, 2020, defendant Gregory Carter filed a pro se motion for compassionate

release. Dkt. 520. The Court reappoints Mr. Carter’s CJA counsel, Natali J.H. Todd, Esq., for

the limited purpose of writing a memorandum of law in support of Mr. Carter’s motion for

compassionate release. That memorandum of law is due January 7, 2021. The Government’s

opposition is due January 15, 2021.

       The Court directs Mr. Carter’s counsel to mail a copy of this order to Mr. Carter.




       SO ORDERED.

                                                         PaJA.�
                                                    __________________________________
                                                          PAUL A. ENGELMAYER
                                                          United States District Judge
Dated: December 7, 2020
       New York, New York




                                                1
